DETAILED ACTION
Amended claims 1, 4 and 6-13 of U.S. Application No. 16/417,900 filed on 04/30/2021 are presented for examination. 

Allowable Subject Matter
Claims 1, 4 and 6-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites an organic light emitting display panel, comprising: a substrate, a plurality of organic light emitting diode elements in an array on one side of the substrate, a phase compensation film on a side of the organic light emitting diode elements away from the substrate, and a circular polarizer on a side of the phase compensation film away from the organic light emitting diode elements; wherein the phase compensation film is configured to compensate for a phase of light obliquely incident to the circular polarizer, so that a difference between a phase retardation amount of the light obliquely passing through the circular polarizer and the phase compensation film and a phase retardation amount of light perpendicularly passing through the circular polarizer and the phase compensation film is less than a preset value; wherein the circular polarizer comprises a linear polarizer and a [Symbol font/0x6C]/4 phase retardation film, wherein the [Symbol font/0x6C]/4 phase retardation film is located between the linear polarizer and the phase compensation film; and wherein the phase compensation film comprises a first reactive liquid crystal laver and first alignment layers on two sides of the first reactive liquid crystal layer; liquid crystals in the first reactive liquid crystal laver are polymeric liquid crystals provided with a self-alignment function; the first alignment layers are made of an optical self-alignment material; and alignment directions of the first alignment layers are same as self-alignment directions of the polymeric liquid crystals in the first reactive liquid crystal laver and are perpendicular to a plane where the first reactive liquid crystal laver is located. None of the prior art of record alone or in combination discloses the claimed invention. 

 Son et al (U.S. PGPub No. 2017/0261793) teaches a phase compensation film (Fig 3, 410; para 0133), and a circular polarizer (400) on a side of the phase compensation film; wherein the phase compensation film is configured to compensate for a phase of light obliquely incident to the circular polarizer (para 0133-0134), so that a difference between a phase retardation amount of the light obliquely passing through the circular polarizer and the phase compensation film and a phase retardation amount of light perpendicularly passing through the circular polarizer and the phase compensation film is less than a preset value (para 0123), wherein the circular polarizer (400) comprises a linear polarizer (440) and a [Symbol font/0x6C]/4 phase retardation film (430; para 0125), wherein the [Symbol font/0x6C]/4 phase retardation film (430) is located between the linear polarizer (440) and the phase compensation film (410; para 0133).
However, neither Ohyama, nor Son, teach or suggest, the specific limitations of “wherein the phase compensation film comprises a first reactive liquid crystal laver and first alignment layers on two sides of the first reactive liquid crystal layer; liquid crystals in the first reactive liquid crystal laver are polymeric liquid crystals provided with a self-alignment function; the first alignment layers are made of an optical self-alignment material; and alignment directions of the first alignment layers are same as self-alignment directions of the polymeric liquid crystals in the first reactive liquid crystal laver and are perpendicular to a plane where the first reactive liquid crystal laver is located” nor would it have been obvious to do so in combination. 
Claims 4 and 6-13 are also allowable for depending on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249.  The examiner can normally be reached on Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM D PETERSON/Examiner, Art Unit 2871                                                                                                                                                                                                        
/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        5/8/2021